Citation Nr: 0009307	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran had active service from January 1966 to October 
1969.  He served in Vietnam from around March 1967 to April 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1993 and later RO decisions that denied 
service connection for a skin condition and PTSD.  In April 
1998, the Board denied the claim for service connection for a 
skin condition and remanded the issue of entitlement to 
service connection for PTSD to the RO for additional 
development.



FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  There is no credible supporting evidence of an inservice 
stressor upon which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999); VAOPGCPREC 12-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1966 to October 
1969.  He served in Vietnam from around March 1967 to April 
1968.

Service medical records are negative for PTSD.

Service documents, including a DD Form 214, show that the 
veteran was in Danang, Vietnam in 1967 and 1968, that he 
served in the U.S. Navy, and that he was awarded various 
medals.  None of the medals denote combat participation.  
These documents do show that the U.S. Naval Forces provided 
support activity in Vietnam in March 1968.  

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and 1990's.  These records do not show the presence of PTSD 
until around 1993.

In correspondence dated in August 1993, the veteran reported 
that he had 2 friends that were killed the day before he left 
Vietnam.  He stated that the incident occurred in Danang, and 
he provided the names of 3 individuals, Richard Freeman, John 
Williams, and Jimmy Daniels.

The veteran testified at a hearing in June 1994.  His 
testimony was to the effect that his PTSD was due to 
incidents in Vietnam.  He reported seeing bodies and blood, 
and that 2 friends were killed.  He could not remember the 
names of his friends killed in Vietnam, and he reported that 
he did not actually engage in firefights in Vietnam.

Statements from acquaintances and relatives of the veteran 
were received in 1995.  These statements are to the effect 
that the veteran had no psychiatric problems before service 
and that he had such problems after service in Vietnam.

Correspondence from the Armed Services Center for Research of 
Unit Records (USASCRUR) dated in December 1998, notes that 
the U.S. Naval Historical Center was unable to locate a 
Danang command history for 1967.  The 1968 Danang command 
history was provided to the RO and it does show that the U.S. 
Navy provided support activity against the enemy while the 
veteran was in Vietnam.  

In correspondence dated in April 1999, the USASCRUR provided 
the names of individuals with the last name of Freeman, 
Williams, and Daniels who died in Vietnam.  The list of these 
names shows that these individuals were not in the U.S. Navy 
and that they did not die in March or April 1998.


B.  Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) (1999) and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

The medical evidence shows that the veteran has PTSD.  The 
threshold question is now whether there is credible evidence 
of an inservice stressor upon which to base this disorder.

Service documents show that the veteran served in Vietnam 
while in the U.S Navy and that he was awarded various medals.  
His medals, however, do not denote combat participation.  The 
veteran's statements and testimony are to the effect that he 
saw bodies and blood in Vietnam, and that 2 friends were 
killed the day before he left Vietnam, but the service 
documents do not corroborate these statements.  The veteran's 
statements will be accepted as proof of the occurrence of the 
incidents if he engaged in combat while in Vietnam, but the 
service documents do not show that he actually engaged in 
combat while in Vietnam.  Service documents do show that the 
U.S. Navy provided support against the enemy in Vietnam 
during the veteran's tour of duty in Vietnam, but this 
documentation is too general to support the veteran's actual 
engagement in combat.

Statements and testimony from the veteran are to the effect 
that 2 friends were killed the day before he left Vietnam, 
and he provided the names of 3 individuals.  The USASCRUR 
provided a list of individuals with the same last names as 
those whom the veteran reported, but the list reveals that 
these individuals did not serve in the U.S. Navy and that 
they were not killed in March or April 1968 during the last 2 
months of the veteran's Vietnam tour.

After consideration of all the evidence, including the 
veteran's statements and testimony, the Board finds that the 
preponderance of it shows that he did not engage in combat 
while in Vietnam.  The ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentally.  VAOPGCPREC 
12-99.  The evidence in this case does not show that he 
participated in such events.

Since the evidence does not show that the veteran actually 
engaged in combat in Vietnam, there must be credible 
supporting evidence to support his allege inservice stressors 
in order to link his PTSD to an incident of service.  In this 
case, statements from relatives and acquaintances of the 
veteran were received in 1995 that indicate the veteran had 
psychiatric problems after service in Vietnam, but these 
statements do not corroborate his allege inservice stressors.  
Statements and testimony from the veteran alone, cannot as a 
matter of law, establish the occurrence of a noncombat 
stressor.  Nor can the after-the-fact medical nexus diagnosis 
of PTSD serve to support the actual occurrence of the 
inservice stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996)


The Board finds that there is no credible supporting evidence 
of an inservice stressor upon which to base the veteran's 
PTSD.  The preponderance of the evidence is against the claim 
for service connection for PTSD, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for service connection for PTSD, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

